Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Applicant’s arguments, filed October 13, 2022, have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagla et al. (U.S. Patent Pub. No. 2018/0018723).

Regarding claim 1, Nagla et al. teaches a computerized method including software having instructions for executing the method, the instructions loaded on a computer system having functional components including a CPU, memory including a database populated with item information associated with owner, leasee and/or lien holder information, and communications interfaces for operably interconnecting the functional components (fig. 3, ref. num 102), the CPU executing the instructions, wherein further, the method includes instructions for: a) registering users as owners, leasees and/or lien holders, and registering members of the general public in association with limited access rights to the item information database (paragraph 0097-0098 and 0114); then b) associating an item with each of the registered users and populating the database with item information in association with each of the registered users such users being classified according to one of a group of classifications consisting of at least owners, leasees and lien holders, and storing such registration information in the database including information stored on a distributed ledger, the item information including at least stolen status, lost and found status together with any reward information (paragraph 0101); and then c) making the registered item information available for updating or interrogation by users based on permissions (paragraph 0104).

Regarding claim 2, Nagla et al. teaches wherein when the method makes the registered item information available for updating and query/interrogation to users depending on their permissions, the method allowing owners and leasees of items, when an associated menu selection is made, to search for an item or report the item as lost or stolen while other users have permission to view basic item information and the lost, stolen or lien status of the item (paragraph 0098 and 0138).

Regarding claim 3, Nagla et al. teaches wherein when an item is reported as lost or stolen by the registered item owner, the method further comprises enabling uploading of or associating the report with a police report or police file number (paragraph 0104).

Regarding claim 4, Nagla et al. teaches further comprising enabling a user with the associated permissions to store additional item information selected from one of a group of information types consisting of identification information, warranty information, ownership information, proof of ownership, recall status, maintenance history, end of life information, serial number, manufacture information, product description, item location, and lien information in association with the item (paragraph 0101).

Regarding claim 5, Nagla et al. teaches wherein the method allows connection to and query of the database by a user based on the access rights of the user or user classification, and if the user is classified as a member of the public with no superior use privileges, providing an interface to the user allowing the user to interrogate the status of an item in a limited way so as to allow the user to at least determine the lost, stolen or lien status of an item, and if the user is classified as having superior permissions, allowing the user to access the item information and to register an item as lost, found, encumbered, or stolen according to his permissions (paragraph 0098 and 0106).

Regarding claim 6, Nagla et al. teaches further comprising determining access rights using an ID protocol based on a query, rules and known item status (paragraph 0178).

Regarding claim 7, Nagla et al. teaches wherein the ID protocol checks an account of the user to see if items are registered as being owned by the user and if so, provides the user with access to an account manager interface allowing the user to manage the items in their account (paragraph 0098).

Regarding claim 8, Nagla et al. teaches further comprising allowing users with the necessary permissions to search for and identify an item using a mobile device or any other computer system by entering search parameters including one of type, brand, serial number, and QR code in order to verify an item status as "good", "lost" or "stolen" (paragraph 0106).

Regarding claim 9, Nagla et al. teaches further comprising allowing a user with required permissions to change an item status to "repair/maintenance", "end of life", "defect", or "destroyed" (paragraph 0098).

Regarding claim 10, Nagla et al. teaches wherein the item is a physical item selected from a group of physical items consisting of a wristwatch, jewelry, hardware, artwork, a musical instrument, and a motor vehicle (paragraph 0085).

Regarding claim 11, Nagla et al. teaches further comprising storing data in the database on the cloud (paragraph 0208).

Regarding claim 12, Nagla et al. teaches further comprising storing data in the database at least in part on a side chain (paragraph 0161).

Regarding claim 13, Nagla et al. teaches wherein the method is executed on a system including a control server, one or more trusted partner servers, and one or more customer user devices (paragraph 0126).

Regarding claim 14, Nagla et al. teaches wherein the system includes a plurality of control servers (fig. 5).

Regarding claim 15, Nagla et al. teaches further comprising connecting components of the system via at least one of a network, any combination of local area networks and wide area networks which communicate over TCP/IP (paragraph 0215).

Regarding claim 16, Nagla et al. teaches wherein at least one of the plurality of control servers and any trusted partner servers run instances of software enabling the distributed ledger block chain for secure data storage (paragraph 0127).

Regarding claim 17, Nagla et al. teaches wherein, when the computer system receives a notice from a registered owner or leasee that an item having a radio-controlled disabling device incorporated therein has been lost or stolen, the system sends out a radio signal initiating disablement of the item (paragraph 0101 and 0104).
Regarding claim 18, Nagla et al. teaches wherein the distributed ledger is a block chain selected from one of the list of block chains consisting of the ETHEREUM.TM. block chain, the HYPERLEDGER.TM. block chain, HYPERLEDGER FABRIC.TM. block chain, a public block chain, a private block chain, a federated block chain, a permissioned block chain, and an unpermissioned block chain (paragraph 0087).

Regarding claim 19, Nagla et al. teaches wherein the step of making the registered item information available for updating or interrogation by users based on permissions comprises: making the registered item information available to the owners, leases and lien holders for updating only their associated items based on permissions associated with each of the owners, leases and lien holders; and making the registered item information available to registered members of the general public only for interrogation based on permissions associated with each of the members of the general public (paragraph 0087).

Regarding claim 20, Nagla et al. teaches wherein the steps of registering users as owners, leases and/or lien holders and registering members of the general public in association with limited access rights to the item information database comprise: registering users as owners, leases and/or lien holders of items for which information is included in the item information database, and registering members of the general public in associated with limited access rights to the item information database but which are not owners, leases or lien holders of items for which information is included in the item information database, whereby members of the general public are thus registered differently than owners, leases and lien holders of items for which information is included in the item information database (paragraph 0087).

Response to Arguments
Applicant argues that Nagla et al. does not teach some users can be registered independent of their items (members of the public).  Applicant argues that Nagla et al. does not teach user registration prior to associated of items of those users with the users that have already registered with the system.
Regarding applicant’s arguments, examiner disagrees.  Paragraph 0087 teaches “in some embodiments, the ledger is only stored and maintained on a set of trusted “nodes”, such as the computing systems of authorized users. In some embodiments, a combination and/or a “mix” of both trusted nodes and public nodes may be utilized, with the same and/or different rules being applied to activities performed at each (e.g., a different validation process may be used for untrusted nodes, or simply untrusted nodes may be unable to perform certain activities).”  This teaching suggests two things.  First, the users are already registered because they are authorized.  The teaching says “the ledger is only stored and maintained on a set of trusted nodes, such as the computing systems of authorized users.”  Second, public nodes can be utilized as well with the same/different rules being applied to activities performed.
Additionally, Nagla et al. teaches “in some embodiments, if an authorized entity 102, 104, 106, 108, 110, and 112 wishes to write information about a vehicle that has not yet been registered to the platform (e.g. no existing blocks for its vehicle record), the authorized entity 102, 104, 106, 108, 110, and 112 can still create the initial block for a vehicle record for the vehicle using the vehicle record processor 302.”  This shows that users are registered before the item exists since the vehicles has not been registered, but the authorized users have been registered.  Paragraph 0106 says “in some embodiments, unauthorized users will not be able to retrieve information on other cars, but might be able to query the blockchain for a VIN to see if the VIN is registered with the ledger or not.”  Even users who are unauthorized have the ability to search for items.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433